DETAILED ACTION
Status of the Claims
1.	Claims 1-12 are allowed.
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: cited prior art, Liu et al. (US 2015/0127271) teach a mobile phone delivering a sine wave via output jack 52 to a Circuit Board 24 and the Circuit Board further provides output voltage waveform to the nitrate sensor 30 (voltammetric cell). Liu et al. do not teach the mobile phone provides the output voltage waveform comprised of an AC perturbation. Liu et al. also do not teach the audio output signal is connected to working electrode (second electrode) via a resistor and the audio signal input connected to working electrode (second electrode) via capacitor.
Cited prior art, Delaney et al. teach mobile phone functioning as potentiostat in controlling applied potential to electrodes of the microfluidic sensor (abstract and Fig 1). The audio jack of mobile phone is used to connect with working and counter electrodes using crocodile clips (see section 3) but do not teach audio output signal is connected to working electrode (second electrode) via a resistor and the audio signal input connected to working electrode (second electrode) via capacitor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796